DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/788,107, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 of the instant application requires “a hollow casing enclosing a drone compartment” and “one or more drone clamps” which are not found in Application No. 16/788,107.

Claim 13 of the instant application requires “a hollow casing enclosing a drone compartment” and “one or more drone clamps” which are not found in Application No. 16/788,107.
As such, the effective filing date of claims 1-20 of the instant application is July 15, 2019.

Drawings
The drawings were received on July 2, 2020.  These drawings are accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:  the “\” in line 1 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4:  There is insufficient antecedent basis for “the entry valve” in line 2.  For the purposes of examination claim 4 is being treated as depending from claim 2 which introduces the entry valve.

Regarding claim 6:  The preamble of claim 6 indicates that the claim is directed to “A wellhead receiver” however the body of the claim includes “a wellhead” which is not part of the receiver but rather a component that the receiver is connected to.  An element that is not part of the receiver itself cannot be used to further limit the receiver.  Positive recitation of both the receiver and the wellhead would only be proper in a system claim.

Regarding claims 7-10:  These claims are rejected due to their dependence on claim 6.

Regarding claim 11:  As noted above, claim 6 is directed to the apparatus of “A wellhead receiver”.  Claim 11 requires “a drone magazine” that is connected to the receiver, via the “entry valve”.  The drone magazine is not part of the receiver and as such cannot be used to further limit the receiver.  Positive recitation of both the receiver and the drone magazine would only be proper in a system claim.

Regarding claim 12:  As noted above, claim 6 is directed to the apparatus of “A wellhead receiver”.  Claim 12 further limits the magazine.  As the drone magazine is not part of the receiver it cannot be used to further limit the receiver.  Positive recitation of both the receiver and the drone magazine would only be proper in a system claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genovese et al. (US 2017/0370169, Genovese).

Regarding claim 1:  Genovese discloses a wellhead launcher 56 for inserting a drone 110 into a wellbore 30 – Fig 1, the wellhead launcher comprising:
a hollow casing 100 enclosing a drone compartment 102, wherein the drone compartment comprises an entrance A (see reproduction of Figure 2 below) configured A (see reproduction of Figure 2 below) connected to the wellbore Fig 1;
one or more drone clamps 164/166 – Fig 3-5; 232 – Fig 6, 8 attached to an inner wall surface of the hollow casing Fig 2-6 8, wherein the drone clamps are adapted to align the drone in the drone compartment Fig 2; and
a drone launch mechanism 126 disposed inside the hollow casing Fig 2 adjacent the drone compartment, wherein the drone launch mechanism is configured to exert a launch force 182 on the drone and push the drone out of the drone compartment and toward the wellbore [0033].

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    762
    317
    media_image1.png
    Greyscale



Regarding claim 3:  The wellhead launcher further comprising:
a drone release mechanism 116 connected to the inner wall surface of the hollow casing,
wherein the drone release mechanism is configured to retain the drone and to release the drone from the drone compartment to enter the wellbore [0027]-[0029], [0031]-[0033].

Allowable Subject Matter
Claims 13-20 are allowed.

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:  The prior art of record fails to disclose or suggest a wellhead launcher that includes an entry valve adjacent a drone compartment entrance and a launcher valve disposed between the drone compartment exit and the wellbore as recited in the claimed combination.

Regarding claim 4:  Claim 4 is considered allowable as it is being treated as depending on claim 2.

Regarding claim 5:  The prior art of record fails to disclose or suggest a wellhead launcher that includes an electrical connection extending from the inner wall surface of a hollow casing, wherein the electrical connection is configured to electrically contact an electrical contact point of a drone as recited in the claimed combination.

Regarding claim 6:  The prior art of record fails to disclose or suggest a wellhead receiver that includes an entry valve adjacent a drone compartment entrance and a launcher valve disposed adjacent the drone compartment exit as recited in the claimed combination.

Regarding claims 7-12:  These claims are considered allowable due to their dependence on claim 6.

Regarding claim 13:  The prior art of record fails to disclose or suggest a method for delivering a drone into a wellbore using a wellhead receiver, the method comprising  closing an entry valve connected to the wellhead receiver adjacent the entrance of a drone compartment and opening a launcher valve connected to the wellhead receiver and disposed between a drone compartment exit and the wellbore to permit the drone to depart the drone compartment and enter the wellbore as recited in the claimed method.

Regarding claims 14-20:  These claims are considered allowable due to their dependence on claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/3/2022